Case 1:20-cv-01106-LGS Document 110-8 Filed 12/16/20 Page 1 of 52




                Exhibit G
           Case
            Case1:20-cv-01106-LGS
                 1:18-cv-04500-GHWDocument
                                   Document110-8 Filed07/29/19
                                             53 Filed  12/16/20 Page
                                                                 Page12ofof51
                                                                            52

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
-----------------------------------------------------------------X            DATE FILED: 7/29/19
                                                                 :
KEWAZINGA CORP.,                                                 :
                                                                 :
                                                  Plaintiff, :                1:18-cv-4500-GHW
                                                                 :
                              -v -                               :       CLAIM CONSTRUCTION
                                                                 :             OPINION
MICROSOFT CORPORATION                                            :
                                               Defendant. :
                                                                 :
---------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

           Plaintiff Kewazinga Corp. (“Kewazinga”) commenced this action against Defendant

Microsoft Corporation (“Microsoft”) on May 21, 2018. Plaintiff asserts that Microsoft has

infringed, and continues to infringe, three patents which teach telepresence systems, devices, and

methods that enable one or more users to navigate imagery through a remote environment. The

three patents at issue are (1) the February 8, 2013 patent numbered 6,522,325 (the “‘325 Patent”);

(2) the March 18, 2013 patent numbered 6,535,226 (the “‘226 Patent”); and (3) the June 9, 2015

patent numbered 9,055,324 (the “‘234 Patent,” and collectively, the “Asserted Patents”). The ‘325

and ‘226 Patents are both titled “Navigable Telepresence Method and System Utilizing an Array of

Cameras.” The ‘234 Patent is titled “Navigable Telepresence Method and System.”

           The parties are before the Court seeking claim construction.1 The Court has been asked to

construe the following terms, listed below, which each appear in one or more of the Asserted

Patents.2

          “mosaicing;”

1   The Court held a Markman hearing on July 18, 2019.
2 Dependent terms are nested under the term upon which they depend. While certain terms appear in the claims of

more than one of the Asserted Patents, no party has requested that the Court construe any term separately, in the
context of each patent in which it appears.
    Case
     Case1:20-cv-01106-LGS
          1:18-cv-04500-GHWDocument
                            Document110-8 Filed07/29/19
                                      53 Filed  12/16/20 Page
                                                          Page23ofof51
                                                                     52



       o     “mosaic imagery;”
       o     “mosaic images;”
       o     “mosaic imagery along the [first] [second] view;”
       o     “mosaicing the selected outputs of cameras in the [first] [second] view;”
       o     “mosaicing the first image with the second image and then mosaicing the second
             image with the third image;”
        o “displaying the first, second, third and mosaic images in sequence to obtain a
             seamless view through the environment;”
   “tweening;”
        o “tweened imagery;”
        o “tweened;”
        o “tweening the selected outputs of cameras in the [first] [second] path;”
        o “tweening the image of a current camera in the sequence to the image of a next
             camera in the sequence;”
        o “cause imagery on two or more different perspectives along the first view to be
             tweened;”
        o “tweening imagery of two or more different perspectives along the first view;”
        o “tweening the first image with the second image to obtain a first tweened image
             and then tweening the second image with the third image to obtain a second
             tweened image;”
   “array of cameras;”
   “compositing imagery of the different perspectives of the environment along the first
    view;”
        o “compositing imagery of the first perspective of the environment and imagery of
             the second perspective of the environment;”
   “mixing the first image with the second image to produce a mixed image;”
   “perspective;”
        o “point perspective;”
        o “different perspective;”
        o “progressively different perspective(s);”
        o “different point perspective;”
        o “having an associated view of the environment from a progressively different point
             perspective;”
        o “[first] [second] perspectives;”
    “local scene characteristics;”
    “warping imagery;”
   “different places;”
   “progressively different locations;”
   “progressively different associated view of the environment along a path;”
   “view through the environment;” and
    “viewing the environment along the [first] [second] view.”

    Additionally, Defendant asserts that the following terms are indefinite:

   “a field of view that overlaps that of an adjacent cameras;” and


                                              2
         Case
          Case1:20-cv-01106-LGS
               1:18-cv-04500-GHWDocument
                                 Document110-8 Filed07/29/19
                                           53 Filed  12/16/20 Page
                                                               Page34ofof51
                                                                          52




        “91. A device for providing a user with a display of an environment in response to user
         inputs, the system comprising . . . . The system of claim 91.”3

    The Court’s construction is detailed below, and summarized in Attachment A to this opinion.

    I.       Legal Standard4

         A. Claim Construction Generally

         In order to protect effectively an inventor’s rights, patents must describe the exact scope

of an invention. See Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (1996) (“[A] patent

must describe the exact scope of an invention and its manufacture to secure to [the patentee] all to

which he is entitled, [and] to apprise the public of what is still open to them.”) (alterations in

quoted material) (internal quotation marks and citation omitted). “It is well established that

determining infringement is a two-step process” whereby, the court must first construe a patent’s

claim limitations to define the meaning and scope of the invention, and second, must compare the

accused device to the construed claims. See Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115-16 (Fed. Cir. 2004) (citations omitted).

         “‘[T]he construction of a patent, including terms of art within its claim,’ is not for a jury

but ‘exclusively’ for ‘the court to determine.’” Teva Pharmaceuticals USA, Inc. v. Sandoz, Inc., 135 S.

Ct. 831, 835 (2015) (quoting Markman, 517 U.S. at 390). In deciding matters of claim construction,

district courts have discretion regarding the procedure by which to reach a final determination. See

Ballard Med. Prods. v. Allegiance Healthcare Corp., 268 F.3d 1352, 1358 (Fed. Cir. 2001) (“District

courts have wide latitude in how they conduct the proceedings before them, and there is nothing

unique about claim construction that requires the court to proceed according to any particular



3 While Defendant originally submitted further contentions of indefiniteness, Defendant has subsequently clarified
that it is not requesting that the Court consider those additional contentions at this time. See Reply at 25 n.7.
4Adopted, in part and with alterations, from the Honorable Kiyo A. Matsumoto’s excellent statement of the
applicable legal standard in Bedgear, LLC v. Fredman Bros. Furniture Co., Inc., 2:15-cv-6759-KAM, 2019 WL 911301, at
*1 (E.D.N.Y. Feb. 25, 2019).

                                                          3
           Case
            Case1:20-cv-01106-LGS
                 1:18-cv-04500-GHWDocument
                                   Document110-8 Filed07/29/19
                                             53 Filed  12/16/20 Page
                                                                 Page45ofof51
                                                                            52



protocol. As long as the trial court construes the claims to the extent necessary to determine

whether the accused device infringes, the court may approach the task in any way that it deems

best.”).

           In addition, the Court need only construe claims that are “in controversy” and only “to the

extent necessary to resolve the controversy.” Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d

795, 803 (Fed. Cir. 1999) (citation omitted); see also Ballard, 268 F.3d at 1358 (“If the district court

considers one issue to be dispositive, the court may cut to the heart of the matter and need not

exhaustively discuss all the other issues presented by the parties.”). Further, the Court is “not

required to construe every limitation present in a patent’s asserted claims,” but rather, the focus is

on “resolution of disputed meanings and technical scope . . . for use in determination of

infringement.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir.

2008) (emphasis omitted) (citations omitted). In the event “the parties chose to treat [certain]

terms across [separate] patents as rising and falling together” the Court need not “separately

address [every] Patent.” X2Y Attenuators, LLC v. Int’l. Trade Commn., 757 F.3d 1358, 1363 n.2 (Fed.

Cir. 2014).

           B. Sources for Claim Construction

           Courts must construe patent claims “objectively and without reference to the accused

device.” Vivid Techs., 200 F.3d at 803. This means that courts must “seek[ ] to accord a claim the

meaning it would have to a person of ordinary skill in the art at the time of the invention” (to a

“POSITA”). Innova/Pure Water, Inc., 381 F.3d at 1116 (citations omitted). In doing so, a court

considers three primary sources within the intrinsic evidence of record: (1) the language of the

claims; (2) the specification; and (3) the prosecution history. Secure Web Conference Corp. v. Microsoft

Corp., No. 13-cv-2642-JG, 2014 WL 4954644, at *1 (E.D.N.Y. Oct. 2, 2014) (citing Vitronics Corp.

v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).


                                                    4
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page56ofof51
                                                                         52




           1. Claim Language

        First, the Court “look[s] to the words of the claims themselves, both asserted and non-

asserted, to define the scope of the patented invention.” HowLink Global LLC v. Network Commc’ns

Int’l. Corp., 561 F. App’x 898, 905 (Fed. Cir. 2014) (quoting Vitronics, 90 F.3d at 1582). In making

such a determination, “[t]he words of the claim are the controlling focus.” Secure Web, No. 13-cv-

2642, 2014 WL 4954644, at * 2 (citing Digital Biometrics, Inc., v. Identix, Inc., 149 F.3d 1335, 1344

(Fed. Cir. 1998)).

        In general, the language of a claim is given its ordinary and customary meaning unless a

distinct definition is employed in the specification or prosecution history. See Digital Biometrics, 149

F.3d at 1344 (“The written description is considered, in particular to determine if the patentee

acted as his own lexicographer, as our law permits, and ascribed a certain meaning to those claim

terms. If not, the ordinary meaning, to one skilled in the art, of the claim language controls.”)

(citing York Prods., Inc. v. Central Tractor Farm & Family Ctr., 99 F.3d 1568, 1572 (Fed. Cir. 1996)).

The ordinary and customary meaning of a claim term is that which one of “skill in the art at the

time of the invention” would understand. Innova/Pure Water, 381 F.3d at 1116 (citations omitted);

see also InTouch Techs, Inc. v. VGO Commc’ns Inc., 751 F.3d 1327, 1339 (Fed. Cir. 2014) (“Generally, a

claim term is given the ordinary and customary meaning as understood by a person of ordinary

skill in the art at the time of invention.”) (citation omitted)); Interactive Gift Exp., Inc. v. Compuserve

Inc., 256 F.3d 1323, 1332 (Fed. Cir. 2001) (“Throughout the construction process, it is important

to bear in mind that the viewing glass through which the claims are construed is that of a person

skilled in the art.”) (citations omitted)).

        In interpreting claim terms, courts have applied the doctrine of “claim differentiation.”

This doctrine “stems from the common sense notion that different words or phrases used in


                                                      5
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page67ofof51
                                                                         52



separate claims are presumed to indicate that the claims have different meanings and scope,” and

creates a “presumption that two independent claims have different scope when different words or

phrases are used in those claims.” Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1368-69 (Fed.

Cir. 2005) (internal quotation marks and citations omitted). The Court of Federal Claims has

applied this doctrine in declining to “infer that two different words within a claim . . . have the

same meaning.” TDM Am., LLC v. United States, 85 Fed. Cl. 774, 794 (2009) (citing Andersen Corp.

v. Fiber Composites, LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007)).

        Claim differentiation, however, is “a guide, not a rigid rule.” Laitram Corp. v. Rexnord, Inc.,

939 F.2d 1533, 1538 (Fed. Cir. 1991) (quoting Autogiro Co. of Am. v. United States, 384 F.2d 391, 404

(Ct. Cl. 1967) ); accord Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir.

2012) (citations omitted). Accordingly, it “is not as strong across related patents as it would be if

the different claim limitations appeared in the same patent.” Clare v. Chrysler Grp. LLC, 819 F.3d

1323, 1330 (Fed. Cir. 2016).

           2. Specification

        Next, the Court looks at a patent’s specification, as “[c]laims must be read in view of the

specification, of which they are a part.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 979

(Fed. Cir. 1995) (citations omitted), aff’d, 517 U.S. 370 (1996). “The specification contains a

written description of the invention which must be clear and complete enough to enable those of

ordinary skill in the art to make and use it.” Vitronics, 90 F.3d at 1582. Consequently, “the

specification is always highly relevant to the claim construction analysis,” “is the single best guide

to the meaning of a disputed term,” and is “[u]sually . . . dispositive.” Id.

        In setting out a clear and complete written description, a patent’s specification may also

include a particular definition of a term that supersedes the term’s “plain and ordinary meaning.”

See Stryker Corp. v. Zimmer, Inc., 837 F.3d 1268, 1272 (Fed. Cir. 2016) (noting exception to the


                                                    6
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page78ofof51
                                                                         52



general rule that courts look to terms’ plain and ordinary meanings “when a patentee sets out a

definition and acts as her own lexicographer”) (citations omitted)).

        Therefore, the specification may assist in the Court’s determination of whether the

inventor intentionally used any terms in the claims in a manner inconsistent with their ordinary

meaning; however, this intention must be clear. See Vitronics, 90 F.3d at 1582 (“[A] patentee may

choose to be his own lexicographer and use terms in a manner other than their ordinary meaning,

as long as the special definition of the term is clearly stated in the patent specification or file

history.”) (citations omitted).

        Additionally, where a specification discloses an embodiment, a claim construction that

renders the embodiment outside the scope of the claim “is rarely, if ever, correct and would

require highly persuasive evidentiary support.” Id. at 1583 (citations omitted). Further, “it is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898,

913 (Fed. Cir. 2004) (citations omitted).

           3. Prosecution History

        Third, the Court may consider the prosecution history of the patent, if it is in evidence.

Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005) (citing Markman, 52 F.3d at 980); accord

Amhil Enterprises Ltd. v. Wawa, Inc., 81 F.3d 1554, 1559 (Fed. Cir. 1996) (“The prosecution history,

in addition to being used while considering the factual issue of infringement and whether

prosecution history estoppel places any limitations on what infringes a claim, should also be used

when considering the legal issue of proper claim construction.”) (citations omitted)). The

prosecution history contains a complete record of all the proceedings before the Patent and

Trademark Office, including any express representations made by the applicant regarding the


                                                    7
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page89ofof51
                                                                         52



scope of the claims. As such, the record before the Patent and Trademark Office is often of

critical significance in determining the meaning of the claims. See Markman, 52 F.3d at 980.

        Importantly, “[t]he prosecution history limits the interpretation of claim terms so as to

exclude any interpretation that was disclaimed during prosecution.” Southwall Tech., Inc. v. Cardinal

IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995) (citations omitted). However, “[a]bsent a clear

disavowal or contrary definition in the specification or the prosecution history, the patentee is

entitled to the full scope of its claim language.” Home Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d

1352, 1358 (Fed. Cir. 2004).

        Accordingly, a party asserting prosecution history disclaimer has the “burden of proving

the existence of a ‘clear and unmistakable’ disclaimer that would have been evident to one skilled

in the art.” Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1063-64 (Fed. Cir. 2016) (citation omitted).

           4. Extrinsic Evidence

        Finally, although it is well-settled that courts should look primarily to the intrinsic evidence

of record in resolving a claim construction dispute, extrinsic evidence may be considered when

ambiguity remains after consulting the intrinsic evidence. Vitronics, 90 F.3d at 1583. Extrinsic

evidence has been defined to include evidence external to the patent and prosecution history, such

as expert testimony, inventor testimony, dictionaries, and relevant treatises or articles. See Secure

Web, 2014 WL 4954644, at *2 (citing Phillips, 415 F.3d at 1317); accord Vitronics, 90 F.3d at 1584

(citations omitted).

        “[E]xtrinsic evidence in general, and expert testimony in particular,” however, “may be

used only to help the court come to the proper understanding of the claims; it may not be used to

vary or contradict the claim language.” Vitronics, 90 F.3d at 1584 (citing Markman, 52 F.3d at 980).

Further, “extrinsic evidence is ‘less significant than the intrinsic record in determining the legally

operative meaning of claim language.’” Secure Web, 2014 WL 4954644, at *2 (quoting Phillips, 415


                                                    8
          Case
           Case1:20-cv-01106-LGS
                 1:18-cv-04500-GHWDocument 110-8
                                    Document     Filed 07/29/19
                                             53 Filed  12/16/20 Page
                                                                Page 910
                                                                       ofof
                                                                          5152



F.3d at 1317). Consequently, in permitting consideration of extrinsic evidence, “[t]he Federal

Circuit has cautioned courts not to place too much reliance on extrinsic evidence and too little

reliance on intrinsic sources.” Id. at *2 (citing Phillips, 415 F.3d at 1320).

    II.      Construction of Disputed Terms

          A. Claims Construed

          “The purpose of claim construction is to “determin[e] the meaning and scope of the

patent claims asserted to be infringed.” O2 Micro Intern., 521 F.3d at 1360 (Fed. Cir. 2008) (quoting

Markman, 52 F.3d at 976). “When the parties raise an actual dispute regarding the proper scope of

these claims, the court, not the jury, must resolve that dispute.” Id. (citation omitted) (emphasis

added).

          Here, the parties have disputed the meaning of numerous terms within the claims of the

Asserted Patents, which may impact the ultimate determination as to infringement. Accordingly,

the Court is obligated to construe those terms.

          For many of the terms at issue, Plaintiff contends that construction is unnecessary, and

offers its proposed construction only in the alternative. Plaintiff does not, however, adequately

explain how the Court can avoid its “duty” to construe disputed claim terms. Id. (“When the

parties present a fundamental dispute regarding the scope of a claim term, it is the court’s duty to

resolve it.”). Accordingly, the Court will construe the claim terms subject to a “fundamental

dispute.” Id.

          However, “district courts are not (and should not be) required to construe every limitation

present in a patent’s asserted claims.” Id. Indeed, there is no utility to claim construction that

merely inserts “meaningless verbiage into the definition of the claimed invention.” Harris Corp. v.

IXYS Corp., 114 F.3d 1149, 1152-53 (Fed. Cir. 1997). Accordingly, the Court will not construe

dependent terms, whose meanings are clear in light of the Court’s construction of the term on


                                                    9
          Case
           Case1:20-cv-01106-LGS
                1:18-cv-04500-GHWDocument
                                  Document110-8 Filed07/29/19
                                            53 Filed  12/16/20 Page
                                                                Page10
                                                                     11ofof51
                                                                            52



which they depend. Nor will the Court construe terms whose meaning is no longer subject to

dispute. See Attachment A.

            B. “Mosaicing,” “Mosaic Imagery,” and Other Dependent Terms5

                1. “Mosaicing” and “Mosaic Imagery”

            Plaintiff’s Proposed Construction: “creating imagery assembled from a plurality of images, or

portions thereof, including an alignment process and a composition process.”

            Defendant’s Proposed Construction: “generating a seamless image by combining two or more

overlapping images that were captured at different camera locations.”

            For the reasons that follow, the Court adopts Plaintiff’s proposed construction. Also for

the reasons that follow, the Court construes the term “mosaic imagery” as “images created by

mosaicing.”

            The term “mosaicing” appears in the claims of the ‘325 Patent, and the term “mosaic

imagery” appears in the claims of the ‘234 Patent. Neither patent, however, purports to teach a

system or method for “mosaicing” or the creation of “mosaic images.” Rather, the ‘325 Patent

teaches a “telepresence system for providing a first user with a first display of an environment and

a second user with a second display of the environment,” ‘325 Patent, Claim 1, 20:56-59. The

‘325 Patent anticipates the deployment of an “array of cameras,”6 which collect images of the

environment. Id., 20:66-67. Users are able to navigate a path through the environment, facilitated

by the system, which “sequentially mosaic[s] the selected outputs of cameras.” Id. 21:22-26. The

‘234 Patent teaches “methods and systems permit[ing] one or more users to navigate through

imagery of an environment,” ‘234 Patent, Abstract, and includes the utilization of arrays of


5 The term “mosaic imagery” is also dependent on the defection of the term “mosaicing.” However, as the term
“mosaicing” appears in the claims of the ‘325 Patent, while “mosaic imagery” appears in the claims of the ‘234 Patent,
the Court will discuss both terms in this section.
6   See § II(D), below.


                                                         10
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page11
                                                                 12ofof51
                                                                        52



cameras in its preferred embodiments. E.g. id. at 5:1-34. Neither Patent, however, teaches the

meaning of the terms “moasiacing” or “mosaic images” within the confines of its text. Rather,

both patents, in their specifications, expressly incorporate by reference U.S. Patent No. 5,649,032

entitled “A System For Automatically Aligning Images to Form a Mosaic Image” (the “Burt

Patent”). ‘234 Patent 17:30-41; ‘325 Patent 13:15-25; see X2Y Attenuators, LLC v. Int’l. Trade

Commn., 757 F.3d at 1362-63 (“incorporated patents are effectively part of the host patents as if

they were explicitly contained therein.”) (quotation mark, alterations, and footnote omitted). As

explained below, the Burt Patent teaches a “system for automatically generating a mosaic” which is

otherwise unarticulated articulated in the body of the ‘234 and ‘325 Patents. Burt Patent, Claim 1,

21:11. Accordingly, the Court looks to the Burt Patent to determine the meaning of the terms

“mosaicing” and “mosaic imagery.”

       After incorporating the Burt Patent by reference, the ‘234 and ‘325 Patents provide the

following description of the “mosaicing” process:

       The server 18 automatically aligns one camera output to another camera output, a
       camera output to another mosaic (generated from a previous camera output) such
       that the output can be added to the mosaic, or an existing mosaic to a camera
       output.
               Once the mosaic alignment is complete, the present embodiment utilizes a
       mosaic composition process to construct (or update) the mosaic. The mosaic
       composition comprises a selection process and a combination process. The
       selection process automatically a selects outputs for incorporation into the mosaic
       and may include masking and cropping functions to select the region of interest in
       a mosaic. Once the selection process selects which output(s) are to be included in
       the mosaic, the combination process combines the various outputs to form the
       mosaic. The combination process applies various output processing techniques,
       such as merging, fusing, filtering, output enhancement, and the like, to achieve a
       seamless combination of the outputs. The resulting mosaic is a smooth view that
       combines the constituted outputs such that the temporal and spatial information
       redundancy are minimized in the mosaic.

‘234 Patent 17:37-57, ‘325 Patent 13:21-42 (indent in original).

       The Burt Patent expressly teaches a “system for automatically generating a mosaic from a

plurality of input images,” as refered to in the ‘234 and ‘325 Patents. Burt Patent, Abstract. Figure
                                                 11
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page12
                                                                   13ofof51
                                                                          52



3 of the Burt Patent, reproduced below, is the patent’s reference point for what it refers to as the

“Mosaic Construction System.” Burt Patent, 5:36-44.7




         Referencing Figure 3, the Burt Patent teaches that the “mosaicing” process taught by the

Burt Patent involves the following steps. First, in the image input step, an image or preexisting

mosaic is selected. “If a mosaic does not currently exist, i.e., the input image is the first image of a

sequence of images, then the first [non-mosaiced] image is used as a previously constructed

mosaic.” Burt Patent, 5:52-55. Next, the input image is aligned with the preexisting mosaic. Id. at

5:50-6:3.

         Then, the mosaic composition process ensues. Within the composition process are two

sub-processes. In the first, the “selection process selects which portions of the input image and

current mosaic will be used to form an updated mosaic.” Id. at 10-11. Then the “combination

process” takes place:

         The combination process combines the aligned images to form an updated mosaic.
         The combination process performs one or more of the following processes to
         seamlessly combine the input image with the mosaic: merging, fusion,

7 In the cited section, the Burt Patent teaches “Dynamic Mosaic Construction” as opposed to “Static Mosaic

Construction.” However, the “Static Mosaic Construction” System largely incorporates the dynamic system in its
discussion. See Burt Patent, 12:15-18 (“FIG 14 depicts a static mosaic construction system which contains similar
components to that of the dynamic mosaic construction system.”)

                                                         12
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page13
                                                                  14ofof51
                                                                         52



        interpolation, extrapolation, enhancement, coring, as well as other conventional
        image combining processes. The output is an updated dynamic mosaic containing
        seamlessly combined image information from the latest input image.

Id. at 6:18-25.

        In light of the Burt Patent’s teaching of “mosaicing,” and the ‘234 and ‘325 Patents’

reference to the Burt Patent’s “mosaicing” system, which is incorporated by reference into the

‘234 and ‘325 Patents, Plaintiff’s proposed construction, “creating imagery assembled from a

plurality of images, or portions thereof, including an alignment process and a composition

process” is accurate. No party contests, nor plausibly could contest in light of the intrinsic

evidence, that “mosaicing” as taught in the ‘Burt Patent, and incorporated into the ‘234 and ‘325

Patents, involves the creation of imagery from a plurality of images or portions thereof, or that

mosaicing involves an alignment process and a combination process. Rather, Defendant

contends, through its proposed construction and its argumentation, that “mosaicing” has three

additional requirements: (1) that the result of “mosaicing “ must be seamless; (2) that images to be

“mosaiced” must be overlapping; and (3) that the images to be “mosaiced” must have been

captured at different camera locations. For the reasons that follow, none of those proposed

requirements are properly included in the Court’s construction.

           a. Seamlessness

        Defendant’s proposed requirement that “mosaicing” result in a seamless image is rejected

for the reasons that follow.

        The Burt Patent makes clear that a mosaic can be formed even if that mosaic is not

perfectly seamless.

        After processing, the individual images are combined to form a mosaic, i.e. an
        image that contains a plurality of images. Additional image processing is
        performed to ensure that the seams between the images are invisible such that the
        mosaic looks like a single large image.

Burt Patent, 1:20-25.
                                                  13
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page14
                                                                 15ofof51
                                                                        52



       Plaintiff’s expert, Dr. Hanna, concurs, citing the above quoted text of the Burt Patent to

support his contention that “while a mosaic may be seamless, it is not required to be.” Decl. of

Keith Hanna (“Hanna Decl.”), Dkt. No. 43, ¶ 27; Supp. Decl. of Keith Hanna, Dkt. No. 48, 4

(“The ordinary meaning of the term ‘mosaic’ to a POSITA does not require a seamless image.”).

       Taken together, the intrinsic and extrinsic evidence cited above establishes that a mosaic

need not be seamless. While that is strong evidence that “mosaicing” does not require a seamless

output, it does not fully resolve whether, or to what extent, seamlessness is a requirement of

“mosaicing.”

       There is a gap, unaddressed by either party, between the term “mosaic,” which no party

has asked the Court to construe, and the term “mosaicing,” which Court must construe, and that

gap is potentially relevant to the question of whether the product of “mosaicing” must be a

seamless image. In making this observation, the Court notes Dr. Hanna’s carefully crafted

statements quoted above, in which he clearly states that a mosaic need not be seamless, but does

not go so far as to say that “mosaicing” as used in the ‘234 and ‘325 Patents is divorced from the

requirement of seamlessness, or some degree of effort to achieve seamlessness, regardless of

whether those efforts are fully successful in eliminating any seams.

       This linguistic distinction is somewhat grammatically analogous to the terms “drafting”

and “draft,” used in the context of drafting a document. It may be the case that the a given

“draft” has not been proof-read. It does not necessarily follow, however, that the “drafting”

process does not include proof-reading. Similarly, here, the fact that a “mosaic” need not be

seamless does not necessarily mandate that the “mosaicing” process not include steps aimed at

minimizing the seams in the resulting image.

       Returning to the language of the Burt Patent quoted above, while the Burt Patent makes it

clear that a mosaic can be formed prior the additional processing “performed to ensure that the


                                                 14
         Case
          Case1:20-cv-01106-LGS
               1:18-cv-04500-GHWDocument
                                 Document110-8 Filed07/29/19
                                           53 Filed  12/16/20 Page
                                                               Page15
                                                                    16ofof51
                                                                           52



seams between the images are invisible,” Burt Patent, 1:20-25, the same section of the Burt Patent

also indicates that such additional processing would be performed. Id. (“Additional image

processing is performed”) (emphasis added). The question presented, therefore, is whether that

additional processing is necessarily part of the “mosaicing” process.

         As discussed above, the “mosaicing” system described in the Burt Patent, and the

application of that system in the ‘234 and ‘325 Patents, both anticipate the use of image processing

with the aim of reducing seams in the resulting image. This, perhaps, is why Dr. Hanna was so

careful to cabin his comments to the noun “mosaic,” rather than to the term before the Court,

“mosaicing.” However, while there are multiple references to seamlessness in pertinent parts of

the intrinsic evidence, the Court finds that Defendant’s proposed requirement of perfect

seamlessness cuts too broadly, and is accordingly rejected for the reasons that follow.

         During the deposition of Defendant’s expert, Dr. Stevenson, the following exchange took

place.

         Q. Back to the seamless image requirement in your definition, are there varying
         degrees of seamlessness?

         A. Well, the -- you know, there’s been a bunch of algorithms that have been
         developed to do mosaicing. Some of them, they fail at covering some seams.
         Sometimes, you might say it’s a problem. But, you know, once a seam becomes
         visible, it’s there. You can see it.

         Q. So if it fails, you no longer have a mosaic?

         A. Correct. If you see the seam, you don’t have a mosaic.

March 12, 2019 Deposition of Robert L Stevenson, Dkt. No. 52-1, 156:9-22. This testimony

highlights a fundamental flaw with the proposed requirement of seamlessness as applied to

“mosaicing”—seamlessness can only be determined a posteriori. According to Dr. Stevenson, if a

seam can be detected, then the image is not seamless, and no mosaic was formed.

          Q. You mentioned that sometimes the algorithm to make an image seamless
         sometimes fails, right? So I take it’s your opinion, then, that in the instances where it
                                                   15
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page16
                                                                 17ofof51
                                                                        52



       fails, it failed to generate a mosaic; and the instances where it did not fail, it did
       generate a mosaic

       A. Correct.

Id. 185:22-186:5. If Dr. Stevenson’s view of mosaic formation were imported into the Court’s

construction of “mosaicing,” the outcome would be untenable. According to Dr. Stevenson, one

cannot determine whether a mosaic has been formed until one determines whether any image

processing algorithms employed were successful in rendering the image perfectly seamless. If

applied to the term “mosaicing” that same logic would imply that whether the “mosaicing”

process took place could only be determined a posteriori, with full knowledge of whether any image

processing techniques employed during the “mosaicing” process successfully rendered the

resulting image seamless. Applying such an outcome-based requirement to the construction of

“mosaicing,” would be inconsistent with the Burt Patent, which teaches systems and methods for

“mosaicing.” Returning to the previous example based on drafting, the Court observes that the

presence of a typo in a draft does not imply that the drafting process does not have a proof-

reading step, and the failure to correct a typo in a draft does not prevent a document from being a

draft, even if proof-reading is assumed to be a mandatory step of drafting.

       From all of this, the Court concludes as follows: First, that the mere fact that a mosaic can

be formed such that it has seams does not necessitate that “mosaicing” does not involve image

processing aimed at removing those seams. And second, that incorporating the proposed

requirement of seamlessness into the construction of the term “mosaicing” is inappropriate

because that requirement would render a determination of whether “mosaicing” took place

contingent on the outcome of the “mosaicing” process, rather than the utilization of that process,




                                                   16
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page17
                                                                   18ofof51
                                                                          52



contrary to the intrinsic evidence. For all these reasons, the Court rejects Defendant’s contention

that “mosaicing” must result in a seamless image.8

            b. Overlapping Images and Different Camera Locations

         Defendant contends that “mosaic imagery” and “mosaicing” must includes two additional

requirements: (1) that the images combined to form a mosaic are overlapping; and (2) that the

images to be “mosaiced” must have been captured at different camera locations. Defendant’s

proposed requirements are contradicted by the intrinsic evidence, and are accordingly rejected.

         The ‘234 Patent is instructive in regard to the proposed requirement that the constituent

images to be “mosaiced” must be overlapping. The summary section of the ‘234 Patent states:

“The system receives electronic imagery of progressively different perspectives of the environment

having overlapping fields of view and generates electronic mosaic imagery of the environment.”

‘234 Patent at 3:18-22. In that passage, the use of overlapping images is required not by the term

“mosaic imagery,” but is instead a requirement imposed by surrounding language on the types of

“electronic imagery” utilized in the ‘234 Patent.”9 That convention is consistently reflected in the

claims of the ‘234 Patent. E.g. ‘234 Patent, Claim 1, 25:20-25 (requiring that electronic imagery be

overlapping, and then teaching mosaicing of that imagery). Accordingly, any requirement that the

imagery to be “mosaiced” must be overlapping is not imposed by the term “mosaic imagery” but

is instead the result of other language in the claims.10 See Phillips v. AWH Corp., 415 F.3d 1303,


8 The Court notes that the “mosaicing” process taught by the Burt Patent includes image processing aimed at reducing
seams in the resulting image. The Court further understands that in the methods and systems taught by the Burt
Patent, such processing takes place during the “composition” process. For the reasons above, the Court has rejected
the proposed requirement that “mosaicing” must result in a seamless image. In the event that the presence or
absence of image processing aimed at reducing seams in “mosaiced” images proves to be pertinent to any claim or
defense in this case, the Court will consider supplemental briefing as to the meaning of the term “composition
process.”
9 The parties have not requested that the Court construe the term “electronic imagery” and the Court does not do so

here.
10Defendant also contends that the ‘325 Patent’s critique of prior art which utilized non-overlapping imagery is
pertinent here. Def.’s Br. at 16 (citing ‘325 Patent at 2:7-20). Defendant does not explain, however, why the ‘325

                                                          17
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page18
                                                                   19ofof51
                                                                          52



1314 (Fed. Cir. 2005) (“the claim in this case refers to ‘steel baffles,’ which strongly implies that

the term “baffles” does not inherently mean objects made of steel.”).

         Similarly, any requirement in the ‘325 Patent that the imagery to be “mosaiced” must be

overlapping is an artifact of surrounding claim language, rather than inherent in the term

“mosaicing.” This is seen, for example, in the following text:

         An interface device, having inputs for selecting a path through at least a portion of
         the array from which to view the environment, the path including a sequence of
         cameras, each camera in the sequence having a different point perspective and a field
         of view that overlaps that of an adjacent camera.
         A display device for sequentially displaying the image from each camera in the
         sequence by mosaicing the image of a current camera in the sequence to the image of
         a next camera in the sequence . . . .

‘325 Patent, Claim 5, 21:66-22:8.

         Furthermore, the Burt Patent teaches that methods for filling gaps between images to be

mosaiced is within the scope of the “mosaicing” process:

         The interpolation and extrapolation process, at step 608, is used in a conventional
         manner to fill gaps between images comprising the mosaic.

Id., 11:51-53.

         . . . a computer applies various image combines processes to the images to remove
         any . . . gaps between the images.

Burt Patent, 1:31-33. Such gap filling would presumably not be required if the images in the

mosaic were necessarily overlapping, as Microsoft argues. Accordingly, Defendant’s

proposed requirement of overlapping images is contrary to the intrinsic evidence, and is

rejected.11


Patents critique of non-overlapping imagery-based techniques should be read into the construction of the term
“mosaicing.” See n.11, below.
11 Defendant’s arguments to the contrary are unavailing. Defendant contends that the Asserted Patents contain

several examples of the terms being used in the context of overlapping images. Def.’s Br. at 15 (collecting examples),
and further contend that “never once do the [‘234 and ‘325 P]atents describe an embodiment of mosaicing of imagery
of the environment in which the images that are mosaiced are not overlapping.” Def.’s Br., Dkt. No. 46 at 15. Such
contentions, however, do not explain why the requirement of overlapping imagery should be read into the term

                                                         18
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page19
                                                                   20ofof51
                                                                          52



         Defendant’s contention that “mosaicing” and “mosaic imagery” should be understood as

requiring the use of images captured at different camera locations is similarly unavailing. As

explained above, the Burt Patent was incorporated by reference, and teaches a process for

“mosaicing” that was otherwise insufficiently articulated in the Asserted Patents. And the Burt

Patent teaches a process for the creation of “mosaic imagery” without imposing any specific

requirements on the methods by which the images to be processed were captured or generated.

The natural consequence of that element of the intrinsic evidence is that a POSITA would not

understand the terms “mosaicing” and “mosaic imagery” to inherently require that the images to

be processed were captured at different locations or by different cameras. This also accords with

the claim language, in which any requirement as to the use of imagery captured at different camera

locations stems from the language surrounding the term “mosaicing,” such as the phrase

“progressively different perspectives,” not the meaning of the term itself. E.g. ‘234 Patent, Claim

1, 20:25 (store electronic imagery of progressively different perspectives of the enjoinment having

overlapping fields of view . . . generate mosaic imagery from the electronic imagery”).

         Accordingly, while Defendant points to numerous examples of these terms being used in

contexts which may require the use of multiple cameras at different locations,12 as with the

proposed requirement of overlapping images, this proposed requirement inappropriately seeks to

read the limitations imposed by the context in which the terms “mosaicing” and “mosaic imagery”

are used into the definition of those terms. See Phillips v. AWH Corp., 415 F.3d 1303, 1314. For all

these reasons, the Court declines to import the requirement of different cameras into the terms

“mosaicing” or “mosaic imagery.”



“mosaicing,” as opposed to being an artifact, when applicable, of the surrounding claim language, as the Court has
explained.
12E.g. ‘325 Patent, Claim 1, 2114-17 (“. . . mix the outputs of cameras in the first path by . . . sequentially mosaicing
the selected outputs of cameras in the first path.”)

                                                            19
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page20
                                                                  21ofof51
                                                                         52



            c. Conclusion

        For the reasons articulated above, the Court adopts Plaintiff’s proposed construction of

the term “mosaicing,” and construes the term to mean “creating imagery assembled from a

plurality of images, or portions thereof, including an alignment process and a composition

process.”

        As discussed above, the Court construes the term “mosaic imagery” as having the same

requirements as the term “mosaicing.” This is in keeping with the parties’ positions. Plaintiff

contends the term should be construed as “images created by mosaicing.” Joint Claim Terms

Chart (“JCT”), Dkt. No. 38-2, 1. Defendant advocates for a different construction, but also tacitly

admits that the definition of the term “mosaic imagery” is dependent on the definition of the term

“mosaicing.” Indeed, Defendant proposes identical definitions for the two terms—save for the

insertion of the word “generating” as the first word in its proposed construction of ‘mosaicing.” 13

Accordingly, as both parties agree that the construction of “mosaic imagery” is dependent on the

construction of the term “mosaicing,” and the Court has rejected Defendant’s narrower

construction of the term “mosaicing,” the Court adopts Plaintiff’s simpler and more accurate

construction. For all these reasons, the Court construes “mosaic imagery” as “images created by

mosaicing.” For the same reasons, the Court construes the term “mosaic images” as “images

created by mosaicing.”

        Having construed those three terms, the following terms do not require construction:

“mosaic imagery along the [first] [second] view,” “mosaicing the selected outputs of cameras in the

[first] [second] view;” “mosaicing the first image with the second image and then mosaicing the



13 Defendant proposes that “mosaicing” be construed as “generating a seamless image generated by combining two or

more overlapping images that were captured at different camera locations,” and that mosaic imagery be construed as
“a seamless image generated by combining two or more overlapping images that were captured at different camera
locations.” JCT at 1.

                                                       20
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page21
                                                                 22ofof51
                                                                        52



second image with the third image,” and “displaying the first, second, third and mosaic images in

sequence to obtain a seamless view through the environment.” Those terms do not require

independent construction as their meaning is fully determined and unambiguous in light of the

Court’s construction of the terms “mosaicing,” “mosaic imagery,” and “mosaic images.”

       C. “Tweening” and Dependent Terms

       Plaintiff’s Proposed Construction: “generating synthetic imagery from acquired imagery to

show movement and transition between the acquired imagery.”

       Defendant’s Proposed Construction: “creating an interpolated image in between two images

captured at different camera locations by using local scene characteristics to monitor movement

among the camera locations.”

       For the reasons that follow, the Court construes the term “tweening” as “generating

synthetic imagery from acquired imagery, and utilizing that synthetic imagery between the acquired

imagery, in order to show movement and transition between the acquired imagery.”

       The term “tweening” appears in the claims of the ‘325 and the ‘234 Patents. As with the

term “mosaicing,” neither patent sufficiently articulates a system or process for “tweening” within

the body of the patents. And both patents incorporate by reference another patent, here U.S.

Patent No. 5,529,040 entitled, “Method for Determining Sensor Motion and Scene Structure and

Image processing System” (the “Hanna Patent”). ‘234 Patent 17:64-18:2; ‘325 Patent 13:50-56.

The Hanna Patent is expressly incorporated as one example of potentially applicable “tweening”

methodologies. ‘234 Patent 17:64-18:2; ‘325 Patent 13:50-56 (“One example of the tweening

process is disclosed in the [Hanna Patent]”) (emphasis added).

       There is no contention that Plaintiff’s proposed construction of ‘tweening” is inherently

inaccurate. Rather, Defendant again seeks to narrow Plaintiff’s proposed construction through the

addition of three requirements: (1) that it involves the creation of an interpolated image; (2) which


                                                 21
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page22
                                                                 23ofof51
                                                                        52



is deployed between two images captured at different camera locations; and (3) uses local scene

characteristics to monitor movement among the camera locations. For the reasons that follow,

none of those requirements are supported by the intrinsic evidence—and Defendant’s

construction is rejected. However, as Plaintiff’s proposed construction fails to adequately account

for the inherent requirement that the synthetic imagery be utilized between the acquired imagery,

the Court has modified Plaintiff’s construction as indicated above.

    1. Synthetic v. Interpolated

        The phrases “synthetic imagery” and “interpolated images” do not appear in the Asserted

Patents. Indeed, both parties admit that their proposed constructions, in this respect, go beyond

the language of the ‘234 and ‘325 Patents. Accordingly, the Court will evaluate the usage of these

proposed terms in light of the intrinsic evidence, the ordinary meaning of the terms, and extrinsic

evidence, to the extent that extrinsic evidence is germane and does not contradict the intrinsic

evidence.

        The Court begins with a preliminary analysis of the term itself. “Tweening,” strongly

implies a link to the phrase “in between.” This construction is supported by the description of a

“tweening” process in the preferred embodiments of the ‘234 and 325 Patents. That process is

described, in pertinent part, as an iterative process, one step of which is described as “warping one

of the outputs toward the other output using the current estimates of the models at the given

image resolution.” ‘234 Patent, 18:31-33; ‘325 Patent 14:18-20. That language supports the

Court’s observation that “tweening” is linked to the phrase “in between” in that it describes a

process by which imagery is created and utilized to facilitate a transition between existing imagery.

See Hanna Decl. at ¶ 34 (“One of ordinary skill in the art would recognize the following definitions

. . . ‘Inbetweeing or tweening. . .’) (emphasis in original). The pertinent language of both




                                                 22
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page23
                                                                  24ofof51
                                                                         52



proposed constructions (“synthetic imagery” and “interpolated image”), moreover, is consistent

with that description.

        In light of that analysis, the Court turns to the proposed constructions themselves. The

phrases “generating synthetic imagery . . . to show movement and transition between the acquired

imagery” and “creating an interpolated image in between two images” have similar meanings.

Both involve the creation of new imagery to link images. However, Defendant’s proposed

construction is more restrictive in that it requires a singular interpolated image to be inserted

between the two images to be “tweened.”

        The use of the singular “an image” in Defendant’s proposed construction calls for the

insertion of a singular interpolated image. That requirement is somewhat in tension with the

iterative “tweening” process described in the specifications of the ‘234 and ‘325 Patents. It may be

that Defendant’s construction calls for the use of a singular interpolated image during each

iterative cycle, but it also could be interpreted to limit the “tweening” process to the insertion of

one interpolated image—in contrast to the described iterative process. The Court is also

concerned that Defendant’s proposed utilization of the term “interpolated” may require, without

justification from the intrinsic evidence, that an interpolated image be composed of pixels from

each acquired image to be “tweened.” Accordingly, the intrinsic evidence is, at least somewhat, in

tension with Defendant’s proposed construction.

        However, as the intrinsic evidence presented is insufficient to fully resolve this issue, the

Court looks to the extrinsic evidence to determine the ordinary meaning of these terms, as

understood by a POSITA. Dr. Hanna, the listed inventor of the Hanna Patent, has opined that

the synthetic imagery is a broad term, which encompasses the full scope of image generation that a

POSITA would understand “tweening” to entail. Sup. Decl. of Keith Hanna, ¶10. Dr. Hanna has

further opined that interpolation is but one method “to generate synthetic imagery to show


                                                  23
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page24
                                                                  25ofof51
                                                                         52



movement and transition between other imagery” but that there are other potentially applicable

techniques that accomplish the same goal. See id. ¶ 34. From this extrinsic evidence, the Court has

determined that Defendant’s construction is a narrowing of the understanding of a POSITA—

despite the fact that Defendant has not adequately explained the impact of its proposed

construction nor cited intrinsic evidence which supports that construction over Plaintiff’s. Thorner

v. Sony Computer Ent. Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012) (“The patentee is free to

choose a broad term and expect to obtain the full scope of its plain and ordinary meaning unless

the patentee explicitly redefines the term or disavows its full scope.”).

        For all of these reasons, the Court finds Plaintiff’s construction more persuasive in this

regard and that it more accurately reflects the understanding of a POSITA. However, the Court is

troubled by the fact that Plaintiff’s proposed construction does not include a requirement that the

synthetic imagery be deployed in between the acquired imagery, which a POSITA would

understand to be part of the ordinary meaning of the term “tweening.” See Hanna Decl. at ¶ 34.

Accordingly, the Court construes the term “tweening” largely in accord with Plaintiff’s

construction, but inserts the phrase “and utilizing that synthetic imagery between the acquired

imagery” into its construction.

    2. “Images Captured at Different Camera Locations” and “Using Local Scene
       Characteristics”

        The Court rejects both of these proposed restrictions, which Defendant contends should

be included in the construction of the term “tweening,” as they are contradicted by the intrinsic

evidence.

        In asserting that “tweening” necessarily involves images captures at different camera

locations, Defendant points to language in the specification of the ‘325 Patent which teaches that

“tweening enables the server [] to process the structure of a view from two or more camera

outputs of the view. Opp. at 21 (quoting‘325 Patent, 13:56-57). There is no dispute that the

                                                  24
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page25
                                                                 26ofof51
                                                                        52



Asserted Patents teach the utility of “tweening” images acquired from different camera locations.

However, in making this assertion Defendant fails to adequately account for Claim 11 of the ‘325

Patent, which specifically teaches a system in which “camera output[s]” and “additional source

output[s]” are “mix[ed]” by “tweening” those outputs. ‘325 Patent 13:3-11. Indeed, the sole

distinction between the system described in Claim 10 of the ‘325 Patent, and Claim 11 of that

patent, is that Claim 11 allows for the tweening of non-camera source outputs. Id. at 22:38-23:11.

Accordingly, while “tweening” camera outputs is certainly taught in the ‘325 Patent, the term

“tweening” cannot be construed as requiring that the images to be “tweened” were necessarily

acquired from different camera locations. Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1368-

69 (Fed. Cir. 2005) (observing that claim differentiation “stems from the common sense notion

that different words or phrases used in separate claims are presumed to indicate that the claims

have different meanings and scope,” and creates a “presumption that two independent claims have

different scope when different words or phrases are used in those claims.”) (internal quotation

marks and citations omitted).

        As for the proposed requirement that “tweening” must involve the use of “local scene

characteristics,” that proposed requirement is also clearly contradicted by the claims asserted in the

‘234 Patent.

        6. The system of claim 1, wherein in the one or more processing elements are
        further configured to cause imagery of two or more different perspectives along
        the first view to be tweened to smooth navigation of the first user along the first
        view . . . .

        7. The system of claim 6, wherein the tweening uses local scene characteristics of
        the environment.

‘234 Patent at 26:1-8. Accordingly, Defendant’s proposed requirement that tweening must involve

the use of local scene characteristics would render the entirety Claim 7 of the ‘234 Patent




                                                 25
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page26
                                                                   27ofof51
                                                                          52



surplusage.14 As Defendant’s proposed requirement that local scene characteristics be utilized in

the “tweening” process runs contrary to the doctrine of claim differentiation, and is, at best,

contradicted by the intrinsic evidence, the Court rejects it.

    3. Conclusion

         For all these reasons, the Court construes the terms “tweening” to mean “generating

synthetic imagery from acquired imagery and utilizing that synthetic imagery between the acquired

imagery, in order to show movement and transition between the acquired imagery.”

         As with the Court’s construction of “mosaic imagery,” the Court construes the term

“tweened imagery” as having the same requirements as the term “tweening.” This is, again, in

keeping with the parties’ positions. Plaintiff contends that the term should be construed as

“images created by tweening.” JCT at 3. Defendant advocates for a different construction, but

also tacitly admits that the definition of the term “tweened imagery” is dependent on the definition

of the term “tweening.”15 Indeed, Defendant proposes identical definitions for the two terms—

the only difference being the location and conjugation of the word “created.” See JCT at 3-4.

Accordingly, as both parties agree that the construction of “tweened imagery” is dependent on the

construction of the term “tweening,” and the Court has rejected Defendant’s broader construction

of the term “tweening,” the Court adopts Plaintiff’s simpler and more accurate construction. For

all these reasons, the Court construes “tweened imagery” as “images created by tweening.”




14 Defendant’s citation to the specification of the ‘325 Patent explaining how the Hanna Patent’s “tweening” process

utilizes local scene characteristics is also unavailing because that reference is expressly described as merely “one
example of the tweening process.” 325 Patent 13:50-66. see Phillips v. AWH Corp., 415 F.3d at 1323 (while the Court
must read the “claim[s] in light of the specification” the Federal Circuit has “repeatedly warned against confining the
claims to those embodiments.”).
15 Defendant contends “tweening” should be construed as “creating an interpolated image in between two images

captured at different camera locations by using local scene characteristics to monitor movement among the camera
locations,” and “tweened imagery” as “an interpolated image in between two images captured at different camera
locations created by using local scene characteristics to monitor movement among the camera locations.” JCT at 3.

                                                           26
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page27
                                                                 28ofof51
                                                                        52



       Having construed those terms, the following terms do not require independent

construction: “tweened;” “tweening the selected outputs of cameras in the [first] [second] path;”

“tweening the image of a current camera in the sequence to the image of a next camera in the

sequence;” “cause imagery on two or more different perspectives long the first view to be

tweened;” “tweening imagery of two or more different perspectives along the first view;” and

“tweening the first image with the second image to obtain a first tweened image and then tweening

the second image with the third image to obtain a second tweened image.” Those dependent

terms do not require independent construction as their meaning is unambiguous and fully

determined in light of the Court’s construction of the terms “tweening” and “tweened imagery.”

       D. “Array of Cameras”

       Plaintiff’s Proposed Construction: Plaintiff contends that this term does not require

construction. In the alternative, Plaintiff proposes that the term be construed as “a configuration

of cameras, where such configuration can include movable cameras and reusing a camera in

multiple locations.”

       Defendant’s Proposed Construction: “a set of multiple cameras, each fixed to capture images at

a different location, to provide a view through the environment without having to move any

camera.”

       For the reasons that follow, the Court construes the term “array of cameras” as “a set of

multiple cameras, each fixed in relation to each other.”

       The term “array of cameras” appears in claims of the ‘325 and ‘226 Patents. “Arrays of

cameras” are at the heart of the those patents, which each self-describe themselves as teaching “a

navigable camera array telepresence system[s] and method[s] of using same.” ‘325 Patent, 1:20-21;

‘226 Patent, 1:15-16. In its specification, the ‘325 Patent teaches a preferred embodiment of the

invention which “uses modular, interlocking arrays of microcameras. The cameras are on rails


                                                  27
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page28
                                                                 29ofof51
                                                                        52



with each rail holding a plurality of cameras. These cameras, each locked in a fixed relation to

every adjacent camera on the array and dispersed dimensionally in a given environment. . . .” ‘325

Patent 3:66-4:4. As Plaintiff has pointed out, however, the ‘325 and ‘226 Patents teach that an

“array of cameras” can be arranged in nearly any configuration:

       The array can take any shape. ‘226 patent, 7:23-25 (“the array 10 may be a linear
       array of cameras 14, a 2-dimensional array of cameras 14, a 3-dimensional array of
       cameras 14, or any combination thereof.”); ‘325 patent, 7:34-36 (same). The array
       can comprise separate, discrete groupings of cameras. ‘226 patent, Fig. 3; ‘325
       patent, Fig. 3, 19:13 (“an array 12 may comprise a plurality of rings”). The array
       can be moveable. ‘226 patent, 7:31-33 (“array 10 can be secured to a moveable
       frame that can be wheeled into position in the environment”); ‘325 patent, 7:42-44
       (same). The array can be sequentially positioning cameras through the
       environment, namely, a first group of cameras positioned at a first location in the
       environment to capture images, which are then moved, and a second group of
       cameras positioned at a second location to capture images. See ‘325 patent, Figs.
       11, 12, 19:41-20:39, 19:53-59 (“Once the output for each camera 14 of array 12-1 is
       stored, cylindrical array 12-1 is removed from the environment (step 1240) . . . . If
       additional cylindrical arrays 12 are desired, the process repeats . . . .”), 19:64-67
       (“Upon storing all of the outputs associated with the arrays 12-1 through 12-n, a
       user may navigate through the environment. Navigation is effectuated by
       accessing the input of the storage nodes . . . .”).

Br. at 14-15. In all of the multitude of configurations contemplated in the patents, however, the

cameras in each array are always fixed in geometric relation to each other. As discussed below, the

fixed geometric relationship between the cameras within an array is crucial to permitting users to

navigate the environment captured by that array.

       The ‘325 and ‘226 Patents devote substantial portions of their specifications describing the

“arrays of cameras” to be used in various preferred embodiments. E.g. Br. at 14-15, above. The

Court construes the language of the claims “in light of” those descriptions of the term “array of

cameras.” Phillips, 415 F.3d at 1323 (Fed. Cir. 2005).

       Both the ‘325 and ‘226 Patents describe themselves as addressing the need “for an

improved telepresence system that provides the ability to better simulate a viewer’s actual presence

in a venue, preferably in real time.” ‘325 Patent 2:61-63; ‘226 Patent 2:59-63. The Patents further


                                                 28
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page29
                                                                 30ofof51
                                                                        52



teach methods, systems and devices that allow multiple users to navigate the environment

simultaneously and independently. E.g. ‘325 Patent, Claim 10, 226 Patent, Claim 55. Throughout

the specifications and claims of those patents, that goal—to allow one or more users to virtually

navigate an environment, preferably in real time—is consistently reflected in those patents’

description of “arrays of cameras” and visual representations of such arrays.

        [i]t is to be understood that the array 10 provides several advantages. For
       example, because the array 10 employs a series of cameras 14, no individual camera,
       or the entire array 10 for that matter, need be moved in order to obtain a seamless
       view of the environment. Instead, the user navigates through the array 10, which
       is strategically placed though and around the physical environment to be viewed.
       Furthermore, because the cameras 14 of the array 10 are physically located at
       different points in the environment to be viewed, a user is able to view changes in
       perspective . . .

‘325 Patent 6:37-46;




                                                29
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page30
                                                                 31ofof51
                                                                        52




As the above images indicate, the specifications of the ‘325 and ‘226 Patents consistently highlight

how each camera in the array is fixed in relation to the other cameras in the array.

        The claims of the ‘325 and ‘226 Patents are in accord with the description of “arrays of

cameras” contained in the specifications. For example, in Claim 1 of the ‘325 Patent, the taught

telepresence system includes “an array of cameras, each having an associated view of an

environment and an associated camera output representing the associated view, the array including

at least one camera path wherein each path is defined by a series of cameras having progressively

different perspectives of the environment.” ‘325 Patent, Claim 1, 20:67-21:4. Claim 1 of the ‘226

Patent uses similar language: “an array of cameras including a first series of cameras defining the

first path through the environment, wherein the cameras in the first series have progressively

different perspectives of the environment along the first path, and a second series of cameras

defining the second path through the environment, wherein the cameras in the second series have

progressively different perspectives of the environment along the second path.” ‘226 Patent,

Claim 1, 17:52-60. The fixed geometric relationship between the cameras in the array is central to


                                                 30
           Case
            Case1:20-cv-01106-LGS
                 1:18-cv-04500-GHWDocument
                                   Document110-8 Filed07/29/19
                                             53 Filed  12/16/20 Page
                                                                 Page31
                                                                      32ofof51
                                                                             52



the use of the array—indeed that geometric relationship is how a path through the array of

cameras can be defined. See Stevenson Dep., ¶ 127:6-11 (“in the ‘226, because you have this fixed

array of cameras, you have the geometric relationship between new cameras known. That’s a data

that is stored in the node that is used in mosaicing or tweening.”).16

            Reading the claims in light of the specification, a POSITA would understand that, in these

patents, an array of cameras means “a set of multiple cameras, each fixed in relation to each

other.” Fixing the cameras into in relation to each other allows for for the creation of

progressively different perspectives, which can be “mosaiced,” “tweened” or otherwise mixed or

processed to allow a user to navigate images of the environment captured by the array. See id.

            The critical nature of that fixed geometric relationship is further highlighted by the ‘325

Patents specification, which provides the only exemplar of the effect of modifying the cameras’

relationship to each other in the ‘325 or ‘226 Patents. As detailed below, when one or more

cameras’ positions relative to each other is altered, the ‘325 Patent teaches that those alterations

result in the creation of a separate and distinct array—emphasizing the requirement that within

each array, the cameras’ relation to each other is fixed.

             The ‘325 Patent teaches a telepresence system in which a cylindrical “array of cameras” is

deployed, each camera’s image recorded, and then the array is removed from the environment.

‘325 Patent, Claim 22-24; see id. 19-5-20:27; Fig. 11, above. Each array comprises cameras fixed in

relation to each other. As described in the ‘325 Patent, after the first array records images, it may

be removed and a second array may be deployed. That second array then records images of the

environment. As shown in Figure 11 of the ‘325 Patent, reproduced above, the utilization of


16   Dr. Stevenson later clarified that the quoted reference to the ‘226 Patent should instead refer to the ‘325 Patent.

As discussed below, the Court agrees with Dr. Stevenson that the cameras must be fixed in relation to each other, but
disagrees that they must be fixed to individual locations in order to preserve the operational geometry about which Dr.
Stevenson testified.


                                                              31
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page32
                                                                   33ofof51
                                                                          52



multiple removable arrays ultimately allows a user to navigate towards or away from the central

object, without the internal arrays of cameras interfering with the user’s shifting perspective.17

Consistent with every instance in which the term “array of cameras” is used in the Asserted

Patents, each array contains cameras in fixed in relation to each other. The supplemental arrays,

containing cameras in different geometric relationships with each other than in the initial array, are

described as distinct from the first array and each other (i.e. array 12-1, array 12-2, array 12-n+1).

From this, a POSITA would understand that the supplemental arrays are distinct and separate

arrays because their constituent cameras do not have the same fixed geometric relationship as the

cameras in the other arrays. This is the case even if after the removal of array 12-1, as pictured in

Figure 11, the same cameras which were used in array 12-1 were repurposed to create array 12-2.

Even in the event that arrays 12-1 and 12-2 utilized the same physical cameras, the geometric

relationship between the cameras in arrays 12-1 and 12-2 are different, and so a POSITA would

understood them to be different arrays.18

          The system represented by Figure 11 is taught in Claim 22 of the ‘325 Patent, which

further emphasizes that arrays with different geometric relationships between the constituent

cameras are to be considered separate arrays. Claim 22 teaches a teaches telepresence system

involving “a plurality of removable arrays” deployed at “different lengths” from the environment,

which parallels the system discussed above and represented in Figure 11. The use of plural

“arrays” is notable in Claim 22, as it is a departure from the more typical and singular phrase “an

array of cameras” used elsewhere in the claims. E.g. ‘325 Patent, Claim 1, 4, 10, 13. The use of


17 The need to remove arrays from the environment and introduce new arrays may prevent or hinder real time

navigation. However, the Court notes that the goal of real time navigation is expressed as a preference, not a
requirement, in the ‘325 and ‘226 Patents. ‘325 Patent 2:61-63; ‘226 Patent 2:59-63.
18The ‘325 Patent also teaches a system in which an array could be comprised of “a plurality of rings” bearing
cameras. ‘325 Patent 19:13-14. However, even in that example, the cameras must still be fixed in relation to each
other. A POSITA would not understand that an “array of cameras” must comprise a single structure, be it ring or rail,
but would understand that whatever its form, the constituent cameras must be fixed in relation to each other.

                                                         32
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page33
                                                                  34ofof51
                                                                         52



plural “arrays” in Claim 22 highlights the requirement that the cameras in the array are fixed in

relation to each other by emphasizing that when, as in Figure 11, the geometric relationship

between the constituent cameras with an array changes, a new array is created. For all these

reasons, a POSITA would understand an “array of cameras” to mean “a set of multiple cameras,

each fixed in relation to each other.”

            1. The Parties Proposed Constructions

        Defendant’s proposed limitation—that the cameras be fixed at specific locations—goes

too far, and is contradicted by the intrinsic evidence. This is illustrated by the following language

from the ‘226 Patent:

        These cameras, each locked in affixed relation to every adjacent camera on the array
        and dispersed dimensionally in a given environment . . . .

‘226 Patent, 3:56-65.

        [T]he system uses the multiplicity of positioned micro cameras to move the viewer’s
        perspective . . . .

Id. 4:12-18. While that language highlights the Court’s construction—that each cameras’

relation to the other cameras in the array is fixed—it also demonstrates that less restrictive

terms such as “positioned” and “dispersed” are used to describe the location of each camera.

This is consistent with other embodiments discussed in the Asserted Patents, which teach,

for example, that an array can be wheeled into position. Defendant’s proposed requirement

that each camera must be fixed at a specific location is inconsistent with wheeling the array

into position, or removing the array after it captures its images, both of which are taught, as

disused above.

        On the other hand, Plaintiff’s contention that the cameras can be moved or reused also

goes too far and lacks intrinsic support. A careful review of the various configurations of “arrays

of cameras” contemplated in the Asserted Patents provided reveals that there is not one single


                                                  33
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page34
                                                                  35ofof51
                                                                         52



example in the intrinsic evidence of an array of cameras in which the cameras are not fixed relative

to each other. As discussed above, the cameras are carefully deployed to create the necessary

fields of view. Were that not the case, a user, let alone multiple independent users, might not be

able to navigate through the environment utilizing the array. Accordingly, a POSITA would

understand that cameras that did not have “fixed” fields of view relative to the other cameras in

the array would be contrary to the teachings of the ‘325 and ‘226 Patents. In this context,

Plaintiff’s contention that cameras can be moved or reused is troubling. Moving a camera,

without moving the entire array, would change its geometric relationship with the other cameras

within the array, which, as explained above, would create a new array. Accordingly, the Court

rejects Plaintiff’s contention that a camera within an array can be moved and still constitute the

same array as it is divorced from the intrinsic evidence.

        Plaintiff’s contention that cameras within an array can be reused is also rejected as

overbroad. It is true that, from the perspective of a user of one of the claimed telepresence

systems, a camera in an array may be reused in certain applications. For example, hypothetically,

the user could navigate from camera A to camera B, and then back to camera A within the scope

of the claimed inventions. However, if, in the example represented by Figure 11 above, a camera

in array 12-1 were reused in array 12-2, array 12-1 and array 12-2 would still constitute separate

and distinct arrays. Accordingly, the contention that a camera can be reused within an array as

proposed by Plaintiff rejected as overbroad and likely to cause juror confusion.

        Defendant’s proposed construction contains the additional requirement that an array of

cameras “provide a view through the environment without having to move any camera.” The

Court rejects that additional proposed requirement for the reasons that follow.

        Defendant’s proposed requirement speaks to the function of the array. The Claims of the

‘325 and ‘234 Patents are replete with language which may limit those claims along the lines


                                                  34
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page35
                                                                   36ofof51
                                                                          52



proposed by Defendant. However, any such restriction is a function of the language of the claims

as a whole, not the meaning of the term “array of cameras.” For example, Claim 1 of the ‘325

Patent teaches:

         an array of cameras, each camera having an associated view of the environment
         and as associated camera output representing the associated view, the array
         including at least one camera path wherein each path is defined by a series of
         cameras having progressively different perspectives of the environment.

         From that language, a POSITA would understand that in Claim 1 of the ‘325 Patent, the

array of cameras must include cameras with perspectives which sequentially define at least one

path though the environment. A POSITA would also understand that the various views

associated with the cameras within the array must, in aggregate, provide a view through the

environment without having to move any camera. However, that limitation is not imposed by the

term “array of cameras.” Rather, it is imposed by the language following the term “array of

cameras.” See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (“the claim in this case

refers to ‘steel baffles,’ which strongly implies that the term “baffles” does not inherently mean

objects made of steel.”). As the limitations proposed by Defendant in the phrase “provide a view

through the environment without having to move any camera” are best understood as limitations

imposed by claim language surrounding the term “array of cameras,” rather than limitations

intrinsic to the term “array of cameras,” the Court declines to import those terms into its

construction.19




19 Despite the fact that both parties’ proposed constructions only speak obliquely to the issue, the Court understands

that an ultimate issue in this case may be whether an array can capture images at one location, be moved to a second
location where it again captures images, and still be considered the same array. Such a usage of an array is neither
expressly articulated in the Asserted Patents nor disclaimed. See ‘325 Patent 2:15-38 (disclaiming prior art in which a
user controls a camera mounted vehicle and admiring prior art in which a 360-degree camera was mounted on a
moving vehicle). The Court need not, and does not, take a position on the issue of whether such a system or method
is within the scope of the Asserted Patents at this time. However, to the extent any pertinent limitation exists, that
limitation is not inherent in the term “array of cameras” as understood by a POSITA.

                                                          35
         Case
          Case1:20-cv-01106-LGS
               1:18-cv-04500-GHWDocument
                                 Document110-8 Filed07/29/19
                                           53 Filed  12/16/20 Page
                                                               Page36
                                                                    37ofof51
                                                                           52



         For all these reasons, the Court construes the term “array of cameras” as “set of multiple

cameras, each fixed in relation to each other.”

         E. Local Scene Characteristics

         Plaintiff’s Proposed Construction: Plaintiff contends that this term does not require

construction. In the alternative, Plaintiff proposes that the term be construed as “attributes of a

local region.”

         Defendant’s Proposed Construction: “information about the environment derived from imagery

captured at different camera locations.”

         For the reasons that follow, the Court construes the term “local scene characteristics” as

“information about the environment.”

         The term “local scene characteristics” appears in the claims of the ‘234 Patent. The

pertinent claims, along with relevant sections of the claims on which they depend, are excerpted

below.

         1. A system for providing at least a first user with a first view of multiple locations
         through a remote environment and a second user with a second view of multiple
         locations through the environment . . . the system comprising:
         one or more electronic storage devices;
         one or more processing elements configured to . . .
         store electronic imagery of progressively different perspectives of the environment
         having overlapping fields of view in the one or more electronic storage devices;
         generate mosaic imagery from the electronic imagery of the environment . . . .

                                                    ...

         6. The system of claim 1, wherein the one or more processing elements are further
         configured to cause imagery of two or more different perspectives along the first
         view to be tweened to smooth navigation of the first user along the first view; and
         in response to first user inputs, provide the tweened imagery to the first user
         interface device.

         7. The system of claim 6, wherein the tweening uses local scene characteristics.

                                                    ...



                                                    36
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page37
                                                                 38ofof51
                                                                        52



       13. A method of providing at least a first user with a first view through a remote
       environment, the method comprising: receiving from a first user interface device
       associated with the first user, first user inputs associated with viewing the
       environment along the first view;
       Generating mosaic imagery from electronic imagery of the environment having
       overlapping fields of view . . . .

                                                 ...

       19. The method of claim 13, wherein the method comprises:
       Smoothing navigation of the first user along the first view by tweening imagery of
       two or more different perspectives along the first view; and
       In response to first user input, provide the tweened imagery to the first user
       interface device.

       20. The method of claim 19, wherein the tweening uses local scene characteristics of
       the environment.

(emphasis added).

       The Court observes that Plaintiff’s proposed construction, “attributes of a local region,”

and the base of Defendant’s proposed construction, “information about the environment,” appear

to be nearly identical in meaning. However, Defendant’s proposed construction goes on to add

two additional restrictions: (1) that the data must be derived from imagery, and (2) that the data

must be gathered from different camera locations. Neither of those proposed restrictions is

appropriate.

       As to the proposed requirement that the data be gathered from different camera locations,

that requirement is contrary to the intrinsic evidence. The term “local scene characteristics”

appears only twice in the claims of the ‘234 Patent, both times in the context of using “tweening”

“electronic imagery.” The parties have not requested that the Court construct the term “electronic

imagery,” and the Court does not do so in this opinion. The Court observes, however, that the

term “electronic imagery” is used in the ‘234 Patent to describe the images which are processed to

facilitate navigation of an environment—as opposed to the ‘325 and ‘226 Patents which instead

describe how an “array of cameras” would capture said imagery. Accordingly, the Court rejects


                                                 37
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page38
                                                                   39ofof51
                                                                          52



Defendant’s contention that “local scene characteristics” must be derived from camera data,

collected at different camera locations, as an inappropriate narrowing of the ‘234 Patent, which

does not utilize camera specific language in its claims.20

         As to the proposed requirement that “local scene characteristics” be limited to data

derived from imagery, that proposed limitation is contrary to the intrinsic evidence as understood

by a POSITA. As indicated in the claim language quoted above, the term “local scene

characteristics” is only used in the claims of the ‘234 Patent in the context of “tweening.” Dr.

Hanna, the inventor of the Hanna Patent which was incorporated by reference into the ‘234

Patent as an exemplar of ‘tweening” has testified that the Hanna Patent discloses local scene

characteristics that are not “derived from imagery.” Hanna Decl. ¶¶ 56 ,57, Hanna Supp. Decl. ¶¶

41-42. Examples of such data include “scene structure and shape of a local region, such as the

orientation and depth/range of a planar surface in a local region.” Id.

         Turning to the language of the Hanna Patent, which as described above is incorporated

into the ‘234 Patent as an exemplar of “tweening,” the Court notes that the Hanna Patent

discloses the use of “image sensors” as opposed to cameras. This distinction is relevant because

the Hanna Patent’s use of the term “image sensor” is broader than the term “camera” in that it

encompasses types of image sensors which are capable of capturing data other than light or its

absence. Hanna Patent 11:67-12:3 (“Other image sensors include radar detectors, optical line

sensors or other electromagnetic or sonic detectors or any other sources of signals.”). The outputs

from such sensors are not limited to the type of imagery generated by cameras. Accordingly,

neither the intrinsic nor the extrinsic evidence support Defendant’s proposed restriction that

“local scene characteristics” must be derived from imagery.


20 Even assuming, arguendo that the Court agreed with Plaintiff’s contention that local scene characteristic must be

gathered by a camera, that would still not justify the contention that local scene characteristics must be gathered at
different camera locations.

                                                           38
      Case
       Case1:20-cv-01106-LGS
            1:18-cv-04500-GHWDocument
                              Document110-8 Filed07/29/19
                                        53 Filed  12/16/20 Page
                                                            Page39
                                                                 40ofof51
                                                                        52



        As both of Defendant’s proposed restrictions have been rejected as contrary to the

intrinsic evidence, the Court is left with two nearly synonymous potential constructions

“attributes of a local region” and “information about the environment.” No party has suggested

that those phrases have different meanings, and the Court does not understand there to be a

dispute as to any differences between those phrases. However, Plaintiff’s proposed construction

is disfavored because it repeats the word “local” in the construction of the term “local scene

characteristics,” which renders the proposed construction somewhat circular and less informative.

Furthermore, the phrase “region” is untethered from the Asserted Patents, while the term

“environment” is a common term in the Asserted Patents, referring to the environment to be

navigated by the telepresence system. E.g. ‘234 Patent, Claims 1, 7.

        For all of these reasons, the Court construes the term “local scene characteristics” to

mean “information about the environment.”

        F. “Warping Imagery”

        Plaintiff’s Proposed Construction: Plaintiff contends that this term does not require

construction. In the alternative, Plaintiff proposes that the term be construed as “transforming

the positions of pixels in imagery.”

        Defendant’s Proposed Construction: “modifying an image captured at one camera location to

bring the image closer to matching another image captured at a different camera location.”

        For the reasons that follow, the Court holds that the term “warping imagery” is to be

given its full ordinary meaning, and thus construes it to mean “warping imagery.”

        The term “warping imagery” appears only twice in the claims of the Asserted Patents—

specifically in Claims 5 and 21 of the ‘234 Patent. The pertinent sections of those claims are

reproduced below:

        the mixing includes . . . warping imagery of the first perspective of the
        environment toward imagery of the second perspective of the environment.
                                                   39
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page40
                                                                  41ofof51
                                                                         52




‘234 Patent, Claim 5, 25:55-61;

        The mixing including warping of imagery of one perspective of the environment
        towards imagery of another perspective of the environment along the first view.

‘234 Patent, Claim 21, 27:56-59.

        The related term “warping” also appears in the specification of the ‘325 Patent as part a

described “tweening” process:

        Warping one of the outputs towards the other output using the current estimates
        of the models at the given image resolution.

‘325 Patent, 14:18-20.

        Neither proposed construction adds any justifiable refinement to the ordinary meaning of

the term “warping imagery.” Plaintiff’s expert contends, and Defendant’s expert does not contest,

that the term “warping imagery” has an ordinary meaning that a POISITA would understand. See

Reply at 9 (collecting citations). Nonetheless, Plaintiff’s alternative construction incorporates a

reference to “pixels,” without citation to any support in the intrinsic evidence for the use of that

word. On the other hand, Defendant’s proposed construction must also be rejected as it

improperly attempts to incorporate a requirement of multiple camera locations into the ‘234

Patent, when the ‘234 Patents’ claims are devoid of any reference to the term “camera,” or

requirements as to how the images to be processed were captured. And while Defendant’s

proposed construction does add the concept of directionality to the term “warping imagery”

through the phrase “towards another image,” that sense of directionality should not be construed

as part of the term “warping imagery.” Rather, the directionality implicit in the utilization of the

term “warping imagery” in the patents stems from the surrounding claim language, which as

quoted above, consistently described the technology as “warping imagery . . . toward” other

imagery. For all these reasons, the Court rejects both proposed constructions, and holds that the



                                                  40
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page41
                                                                   42ofof51
                                                                          52



term “warping imagery” is to be given its full ordinary meaning, and accordingly construes it as

“warping imagery.”

         G. “Perspective,” “Point Perspective” and Dependent Terms

         Plaintiff’s Proposed Construction: Plaintiff contends that neither “perspective” nor “point

perspective” requires construction. In the alternative, Plaintiff proposes that both terms be

construed as “view from a location.”

         Defendant’s Proposed Construction: Defendant contends that both terms should be construed

as “camera location.”

         For the reasons that follow, the Court construes both terms to mean “view from a

location.”

         One or both of these terms appears in the claims in all of the Asserted Patents. The Court

notes that natural reading of the terms may lead to a presumption that that the term “point

perspective” may have a different meaning than the term “perspective.”21 Both parties, however,

agree the terms “perspective” and “point perspective” are to be construed as having the same

meaning, and so the Court proceeds with that understanding.

         The term “perspective” has a broad and commonly understood ordinary meaning.

Plaintiff’s proposed construction, “view from a location” is well within that ordinary meaning.

The first claims of the ‘234 and ‘325 Patents are instructive as to the usage of the terms within the

Asserted Patents.

         . . .store electronic imagery of progressively different perspectives of the
         environment having overlapping fields of view in the one or more electric storage
         devices.

‘234 Patent, Claim 1, 25:20-23.


21 “[D]ifferent words or phrases used in separate claims are presumed to indicate that the claims have different

meanings and scope.” Seachange Int’l, 413 F.3d at 1368-69 (Fed. Cir. 2005).


                                                          41
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page42
                                                                   43ofof51
                                                                          52



         an array of cameras, each camera having an associated view of the environment
         and as associated camera output representing the associated view, the array
         including at least one camera path wherein each path is defined by a series of
         cameras having progressively different perspectives of the environment.

‘325 Patent, Claim 1, 20:63-21:4

         The claim language quoted above demonstrates an inherent flaw in Defendant’s proposed

construction. In both of those claims, substituting the term “camera locations” for “perspectives”

as Defendant proposes, is inappropriate. In the ‘234 Patent, doing so would incorporate camera

location into claims which, as discussed in § II(B)(1)(b) above, do not otherwise reference the term

camera. And in the ‘325 Patent, doing so would be, at best, highly awkward, as the phrase

“cameras having progressively different camera locations of the environment” borders on the

nonsensical.22 On the other hand, substituting “view from a location” into those same claims

leads to logical outcomes within the ordinary meaning of the term.

         The ‘325 Patent contains language which further clarifies the construction of the terms.

         In certain applications, a user may also with to navigate forward and backward
         through the environment, thereby moving closer to or further away from an
         object. Although it is within the scope of the present invention to use cameras
         with zoom capability, simply zooming towards an object does not change the user’s image
         point perspective.

‘325 Patent, 18:59-67 (emphasis added). As this language indicates, a zoom-capable camera can

modify its field of view through the use of zoom without modifying its “point perspective.”

Accordingly, while a camera’s location and orientation may be relevant to determine a cameras’

“perspective or “point perspective,” the use of features such as zoom is not. Those distinctions

are encompassed in the term “view from a location” as applied to a specific camera, and are




22 Defendant’s proposed construction also fails to account for potential changes in the orientation of a camera

unaccompanied by any change of that camera’s location, which might change the camera’s view from its location
(excepting certain cases in which the camera utilizes a 360-degree lens). See ‘226 Patent 2:30-31 (“360-degree camera
systems provide the user with a panoramic view from a single location.”).


                                                          42
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page43
                                                                   44ofof51
                                                                          52



inadequately accounted for in Defendant’s proposed construction. For all of these reasons, the

Court construes the terms ‘perspective” and “point perspective” as “view from a location.”

        The Court declines to construe the terms “different perspective;” “prospectively different

perspective(s);” “different point perspective;” “having an associated view of the environment from

a progressively different point perspective;’” and “[first] [second] perspectives,” as they are

dependent terms whose meaning is unambiguous and fully determined in light of the Court’s

construction of “perspective” and “point perspective.”

        H. Terms No Longer in Dispute.

        In their original Joint Claim Terms Chart, the parties listed several terms whose

construction they, at that time disputed, but which no longer appear to be in dispute Those terms

are “compositing imagery of the different perspectives of the environment along the first view;”

“compositing imagery of the first perspective of the environment and imagery of the second

perspective of the environment;” and “mixing the first image with the second image to produce a

mixed image.” As Defendant did not brief the construction of these terms, and Plaintiff contends

they require no construction, the Court understands there is no dispute as to these terms, and so

the Court declines to construct them.

        In their Joint Claim Construction Statement, Dkt. No. 38, the parties agree to the

construction of the following terms:

       “different places” is to be construed as “locations in the environment that are different
        from one another;”
       “progressively different locations” is to be construed as “locations that are progressively
        different from one another.”
       “progressively different associated view of the environment along a path” is to be
        construed as “progressively different respective view of the environment from a different
        location along a path;”
       “view through the environment” is to be construed as “view from progressively different
        locations within the environment;” and
       “viewing the environment along the [first] [second] view” is to be construed as “viewing
        from progressively different locations within the environment.”

                                                  43
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page44
                                                                  45ofof51
                                                                         52




The Court understands there to be no dispute as to the construction of those terms and adopts the

parties’ agreed upon constructions of them.

    III.      INDEFINITENESS

           Defendant contends that Claims 5 and 14 of the ‘325 Patent, as well as Claims 91 and 94

of the ‘226 Patent are indefinite. For the reasons that follow, all of those claims, “viewed in light

of the specification and prosecution history, inform those skilled in the art about the scope of the

invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

(2014). Accordingly, they are not indefinite.

           A. Standard

           One facet of the validity of a patent concerns the definiteness of its claims; summarily

speaking, an indefinite claim is an invalid claim. See generally 35 U.S.C. § 112. “Indefiniteness is a

matter of claim construction, and the same principles that govern claim construction are applicable

to determining whether allegedly indefinite claim language is subject to construction.” Praxair, Inc.

v. ATMI, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008) (quoting Datamize, LLC v. Plumtree Software,

Inc., 417 F.3d 1342, 1348 (Fed. Cir. 2005)). Like claim construction, the question of indefiniteness

is a question of law for the Court. ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir.

2012). Under 35 U.S.C. § 112, every patent must contain claims that set out what “the applicant

regards as his invention”—this is, in effect, “a public notice function, ensuring that the patent

specification adequately notifies the public of the scope of the patentee’s right to exclude.”

Praxair, 543 F.3d at 1319.

           While patents need not set forth the parameters of an invention with complete precision—

“[s]ome modicum of uncertainty . . . is the price of ensuring the appropriate incentives for

innovation”—a patent “viewed in light of the specification and prosecution history, [must] inform

those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v.
                                                    44
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page45
                                                                   46ofof51
                                                                          52



Biosig Instruments, Inc., 134 S.Ct. 2120, 2128-29 (2014) (internal quotation marks and citations

omitted). The Nautilus court clarified that a patent claim is not definite simply because “a court

can ascribe some meaning to a patent’s claims” in a post hoc review, id. at 2130, and it is thus “not

enough . . . to identify some standard for measuring the scope of the phrase,” Interval Licensing LLC

v. AOL, Inc., 766 F.3d 1364, 1370–71 (Fed Cir. 2014) (internal quotation marks and citations

omitted). To withstand definiteness review, a claim must contain objective boundaries to provide

sufficient notice to those of skill in the art to understand the invention. Id. at 1371; Berkheimer v.

HP Inc., 881 F.3d 1360, 1364 (Fed. Cir. 2018). While claim terms can be defined by way of

examples in the specification, the use of examples will not always provide a sufficiently definite

boundary. Interval Licensing, 766 F.3d at 1373-74 (citing Enzo Biochem, Inc. v. Applera Corp., 599 F.3d

1325, 1336 (Fed. Cir. 2010)).

         In sum, [a] lack of definiteness renders the claims invalid,” Berkheimer, 881 F.3d at 1363

(citing Nautilus, 134 S.Ct. at 2125), and where “a skilled artisan is still left to wonder what other

forms” of the device in question fall into the ambit of the inventor’s patent, a claim is not

sufficiently definite to inform the relevant audience the scope of what the inventor has reserved

the right to exclude. Interval Licensing, 766 F.3d at 1374. Defendant bears the burden to prove any

fact supporting its challenge by clear and convincing evidence.23 Microsoft Corp. v. i4i Ltd. P’ship, 564

U.S. 91, 111 (2011).

         B. Claims 5 and 14 of the ‘425 Patent

         Claims 5 and 14 of the ‘325 Patent contain the phrase “each camera in the sequence having

a different point perspective and a field of view that overlaps that of an adjacent cameras.”


23 While patents may only be invalidated on clear and convincing evidence, “[m]any claims of invalidity rest . . . not

upon factual disputes, but upon how the law applies to facts as given,” and thus “[w]here the ultimate question of
patent validity turns on the correct answer to legal questions,” the clear and convincing evidence standard “has no
application.” Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 114 (2011) (Breyer, J., concurring).


                                                           45
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page46
                                                                   47ofof51
                                                                          52



Defendant contends that the mismatch between the singular “an” and the plural “cameras”

renders these claims indefinite. However, one skilled in the art would not be confused by this

phrase, for the reasons that follow.

         The use of the singular “an” and plural “cameras” appears to be a drafting error.

However, both reasonable constructions of the phrase lead to the same outcome, preventing

confusion. If the phrase is read as concluding with “a field of view that overlaps that of an

adjacent camera,” then the condition—overlapping—is satisfied if the field of view overlaps with

one, or more, adjacent cameras.

         On the other hand, if the phrase is construed as concluding with “a field of view

overlapping those of adjacent cameras” the condition—again overlapping—is satisfied if the field

of view overlaps with all adjacent cameras. Accordingly, in this construction, the condition is

again satisfied by overlap with multiple cameras, if the camera is adjacent to multiple cameras, or

one camera, if the camera is only adjacent to one camera.24

         As both of the two plausible constructions have the same meaning, one skilled in the art

can determine, with “reasonable certainty” what is claimed, despite the error in drafting. Nautilus,

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). Accordingly, these claims are not indefinite.

         C. Claims 91 and 94 of the ‘226 Patent

         Claim 94 of the ‘226 Patent is dependent on Claim 91. Those claims are excerpted, in

pertinent part, below.

         91. A device for providing a user with a display of an environment in response to
         user inputs, the system comprising:
                 An array of cameras . . .

                                                          ...


24 Another example of this grammatical construct is the sentence: “Please invite your neighbors to dinner.” If the

subject of the sentence has multiple neighbors, she should invite them all. But if the subject has only one neighbor,
the sentence is not incorrect or unclear. The subject should then invite her one neighbor to dinner.

                                                          46
       Case
        Case1:20-cv-01106-LGS
             1:18-cv-04500-GHWDocument
                               Document110-8 Filed07/29/19
                                         53 Filed  12/16/20 Page
                                                             Page47
                                                                  48ofof51
                                                                         52



         94. The system of claim 91 . . .

         Claim 91 contains what appears to be another typographical error, as the preamble of

Claim 91 describes itself as both a device and a system. Defendant contends that, as a result, both

Claim 91 and 94 are indefinite, as a person of skill in the art could not reasonably determine

whether the claim is as to a device or a system. This issue is compounded by the fact that Claims

92 and 93 refer back to Claim 91 using the antecedent preamble, “the device of claim 91,” while

Claims 93-97 refers to “the system of claim 91.”

         The use of the terms “device” and “system” within Claim 91, however, does not render it

or any other claim indefinite. Claim 91 contains both a reference to being a device and a system.

Accordingly, the claims dependent on Claim 91 find antecedent support in Claim 91 regardless of

whether they refer to a system or a device. As the link between Claim 91 and its dependent claims

remains intact, the Court turns to the question of whether a person skilled in the art would be

unable to determine the scope of the invention with “reasonable certainty” given the usage of both

the terms “device” and “system” in the preamble of Claim 91. Nautilus, 134 S.Ct.at 2128-29.

         A person of reasonable skill in the art would not be confused or uncertain as to the scope

of the invention due to the inconsistent use of the words “device” and “system.” Indeed,

Defendant has failed to advance any argument or to adduce any evidence as to the difference

between a system and a device in the context of these claims.25 Nor does the ‘226 Patent

intrinsically define the terms “device” and “system” such that there is an inherent conflict between

the two. Rather, each word relates to a patentable “machine.” 35 U.S.C. § 101.




25 The Court observes that while the word “device,” in the abstract, could be understood to be a somewhat narrower

than “system,” as used in the ‘226 Patent the term “device” is at least broad enough to encompass “an array of
cameras” along with “a processing element,” ‘226 Patent Claim 73, 22:54-65, further demonstrating the lack of
meaningful differentiation between the terms in the ‘226 Patent.


                                                        47
        Case
         Case1:20-cv-01106-LGS
              1:18-cv-04500-GHWDocument
                                Document110-8 Filed07/29/19
                                          53 Filed  12/16/20 Page
                                                              Page48
                                                                   49ofof51
                                                                          52



           Turing to the structure of Claim 91, the Court observes that the words device and system,

beyond indicating that the Claim relates to a machine, are not highly descriptive of the nature of

the invention claimed. Rather, the invention claimed is defined by the descriptive portion of the

preamble “for providing a user with a display of an environment in response to user inputs,” and

the following descriptive sections which detail the array of cameras, memory storage capacity, and

processing element(s) which comprise the claimed invention, and which give meaning to the terms

“device” and “system.” Accordingly, a person skilled in the art would be able to understand what

was claimed with reasonable certainty despite this error. For all these reasons, these claims are not

indefinite.26

     IV.        CONCLUSION

           For the reasons that follow, the Court construes the disputed terms as described above,

and as summarized in Attachment A.

           SO ORDERED.

Dated: July 29, 2019
       New York, New York                                      _______________________________
                                                                     GREGORY H. WOODS
                                                                     United States District Judge




26Defendant has not advanced a construction of any of the claims which the Court has reviewed for indefiniteness,
nor contended that they require construction beyond a determination as to definiteness. Plaintiff contends they need
no further construction. Accordingly, as the Court has resolved the dispute as to definiteness, and there is no
remaining dispute as to construction, the Court declines to further construct said claims.

                                                         48
     Case
      Case1:20-cv-01106-LGS
           1:18-cv-04500-GHWDocument
                             Document110-8 Filed07/29/19
                                       53 Filed  12/16/20 Page
                                                           Page49
                                                                50ofof51
                                                                       52




                                     ATTACHMENT A

CLAIM CONSTRUCTION

             Term                                          Construction

Mosaicing                           Creating imagery assembled from a plurality of images, or
                                    portions thereof, including an alignment process and a
                                    composition process
Mosaic imagery                      Images created by mosaicing
Mosaic images                       Not independently construed as there is no dispute as to its
                                    meaning which is unresolved in light of the construction of
                                    the terms on which this term depends
Mosaic imagery along the [first]    Not independently construed as there is no dispute as to its
[second] view                       meaning which is unresolved in light of the construction of
                                    the terms on which this term depends
Mosaicing the selected outputs of Not independently construed as there is no dispute as to its
cameras in the [first] [second]     meaning which is unresolved in light of the construction of
view                                the terms on which this term depends
Mosaicing the first image with      Not independently construed as there is no dispute as to its
the second image and then           meaning which is unresolved in light of the construction of
mosaicing the second image with the terms on which this term depends
the third image
Displaying the first, second, third Not independently construed as there is no dispute as to its
and mosaic images in sequence to meaning which is unresolved in light of the construction of
obtain a seamless view through      the terms on which this term depends
the environment
Tweening                            Generating synthetic imagery from acquired imagery, and
                                    utilizing that synthetic imagery between the acquired
                                    imagery, in order to show movement and transition
                                    between the acquired imagery
Tweened imagery                     Images created by tweening
Tweened                             Not independently construed as there is no dispute as to its
                                    meaning which is unresolved in light of construction of the
                                    terms on which this term depends
Tweening the first image with the Not independently construed as there is no dispute as to its
second image to obtain a first      meaning which is unresolved in light of construction of the
tweened image and then              terms on which this term depends
tweening the second image with
the third image to obtain a
second tweened image
Tweening the selected outputs of Not independently construed as there is no dispute as to its
cameras in the [first] [second]     meaning which is unresolved in light of construction of the
path                                terms on which this term depends




                                                 i
     Case
      Case1:20-cv-01106-LGS
           1:18-cv-04500-GHWDocument
                             Document110-8 Filed07/29/19
                                       53 Filed  12/16/20 Page
                                                           Page50
                                                                51ofof51
                                                                       52




Tweening the image of a current     Not independently construed as there is no dispute as to its
camera in the sequence to the       meaning which is unresolved in light of construction of the
image of a next camera in the       terms on which this term depends
sequence
Cause imagery on two or more       Not independently construed as there is no dispute as to its
different perspectives long the    meaning which is unresolved in light of construction of the
first view to be tweened           terms on which this term depends
Tweening imagery of two or         Not independently construed as there is no dispute as to its
more different perspectives along  meaning which is unresolved in light of construction of the
the first view                     terms on which this term depends
Array of cameras                   A set of multiple cameras, each fixed in relation to each
                                   other
Local scene characteristics        Information about the environment
Warping imagery                    Warping imagery
Perspective                        View from a location
Point perspective                  View from a location
Different perspective              Not independently construed as there is no dispute as to its
                                   meaning which is unresolved in light of construction of the
                                   terms on which this term depends
progressively different            Not independently construed as there is no dispute as to its
perspective(s)                     meaning which is unresolved in light of construction of the
                                   terms on which this term depends
different point perspective        Not independently construed as there is no dispute as to its
                                   meaning which is unresolved in light of construction of the
                                   terms on which this term depends
having an associated view of the   Not independently construed as there is no dispute as to its
environment from a progressively meaning which is unresolved in light of construction of the
different point perspective        terms on which this term depends
[first] [second] perspectives      Not independently construed as there is no dispute as to its
                                   meaning which is unresolved in light of construction of the
                                   terms on which this term depends
Compositing imagery of the         Not construed as its meaning is no longer in dispute.
different perspectives of the
environment along the first view
Compositing imagery of the first Not construed as its meaning is no longer in dispute
perspective of the environment
and imagery of the second
perspective of the environment
Mixing the first image with the    Not construed as its meaning is no longer in dispute
second image to produce a mixed
image
Different places                   Locations in the environment that are different from one
                                   another
Progressively different locations  Locations that are progressively different from one another
Progressively different associated Progressively different respective view of the environment
view of the environment along a from a different location along a path
path


                                              ii
     Case
      Case1:20-cv-01106-LGS
           1:18-cv-04500-GHWDocument
                             Document110-8 Filed07/29/19
                                       53 Filed  12/16/20 Page
                                                           Page51
                                                                52ofof51
                                                                       52




View through the environment        View from progressively different locations within the
                                    environment
Viewing the environment along       Viewing from progressively different locations within the
the [first] [second] view           environment



INDEFINITENESS

        Claim Language                                       Finding
“each camera in the sequence        Not indefinite
having a different point
perspective and a field of view
that overlaps that of an adjacent
cameras.”
“91. A device for                   Not indefinite
providing a user with a
display of an environment
in response to user inputs,
the system comprising:
        An array of
        cameras . . .
The system of claim 91 . . .”




                                              iii
